Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said cover comprises a single component crimped at one or more locations” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “said cover comprises a single component crimped at one or more locations.” This is unclear and confusing because it is not clear if Applicant intends this limitation to be directed to the embodiment depicted by the drawings or if it is directed to a separate embodiment NOT shown in the drawings, which is distinct from the embodiment of claim 11 (shown in the drawings). Or, perhaps Applicant intends “single component crimped at one or more locations” to be a broader claim of the embodiment of the drawings and also claimed in claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGIZI (US PUB. NO. 2007/0267828) or FOIL-TAC GMBH (DE 20 2020 102 495).
	Regarding claim 1, Each of Egizi (US Pub. No. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) is considered to represent the closest prior art. Each of Egizi (US Pub. No. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) discloses a covering (Egizi (US Pub. No. 2007/0267828): 100, 1402, [0027], [0044], Fig. 14; FOIL-TAC GMBH (DE 20 2020 102 495): 10, 24) for a handle (Egizi (US Pub. No. 2007/0267828): [0003], [0026], [0027], [0029], [0030]; FOIL-TAC GMBH (DE 20 2020 102 495): [0041]) comprising: a stability-enhancing interior element (Egizi (US Pub. No. 2007/0267828): 100; FOIL-TAC GMBH (DE 20 2020 102 495): 26) adapted to be provided over the handle; and a cover (Egizi (US Pub. No. 2007/0267828): 1402; FOIL-TAC GMBH (DE 20 2020 102 495): 22) adapted to be provided over the stability-enhancing interior element; wherein the cover is provided with a pathogen-eliminating surface (Egizi (US Pub. No. 2007/0267828): [0044]; FOIL-TAC GMBH (DE 20 2020 102 495): 12, [0060]). 
None of Egizi (US Pub. No. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) discloses the cover being a metal cover. However, Both EGIZI (US PUB. NO. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) note that any known or conventional material may be utilized (Egizi (US Pub. No. 2007/0267828): and/or any other known and/or convenient material, [0027], [0044]; FOIL-TAC GMBH (DE 20 2020 102 495): [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of a metal cover, since both EGIZI (US PUB. NO. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) suggest any known or convenient material may be used, since it is known to use metals as antimicrobial and/or biocidal coverings or material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 2, each of Egizi (US Pub. No. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) discloses the handle comprises a shopping cart handle (Egizi (US Pub. No. 2007/0267828): [0003], [0026], [0027], [0029], [0030]; FOIL-TAC GMBH (DE 20 2020 102 495): [0041]).
Regarding claim 3, each of Egizi (US Pub. No. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) discloses the stability-enhancing interior element comprises compression foam (Egizi (US Pub. No. 2007/0267828): elastically deformable foam material, [0027]; FOIL-TAC GMBH (DE 20 2020 102 495): [0048]) which is adapted to operatively engage the handle.
Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGIZI (US PUB. NO. 2007/0267828) or FOIL-TAC GMBH (DE 20 2020 102 495) in view of RUANA (US PAT NO. 6,854,163).
Regarding claim 4, EGIZI (US PUB. NO. 2007/0267828) and FOIL-TAC GMBH (DE 20 2020 102 495) do not specifically teach wherein said compression foam is attached to the handle or railing with an adhesive. 
However, at least RUANA (US PAT NO. 6,854,163) discloses a handle cover releasably attached with an adhesive (RUANA (US PAT NO. 6,854,163): lines 15 to 37 of column 8, FIGS. 9, 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of using an adhesive to attach a cover to a handle as in RUANA (US PAT NO. 6,854,163) with the teachings of EGIZI (US PUB. NO. 2007/0267828) or FOIL-TAC GMBH (DE 20 2020 102 495), since utilizing an adhesive was known in the art and would have been obvious to try yielding predictable results of a secure attachment.
Regarding claim 7, Egizi (US Pub. No. 2007/0267828) or Foil-Tac GMBH (DE 20 2020 102 495) and Ruana (US Pat No. 6,854,163) does not teach wherein said compression foam comprises a high or medium compression foam selected from the group consisting essentially of polyurethane, polyethylene, and neoprene foam, and combinations thereof, with a density of about 2 -40 Ibs/ft cubed and which requires a pressure of about 4-15 psi to compress it 25%; and wherein said adhesive comprises an acrylic and/or silicone adhesive.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated these features, since they are obvious matters of design choice for material properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis for its suitability for the intended use as a matter of obvious design choice. This includes material properties within optimum ranges or values. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable or the optimum or workable ranges involves only routine skill in the art.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGIZI (US PUB. NO. 2007/0267828) or FOIL-TAC GMBH (DE 20 2020 102 495) in view of HODGES (US PAT. NO. 8,900,716).
Regarding claim 5, Egizi (US Pub. No. 2007/0267828) and Foil-Tac GMBH (DE 20 2020 102 495) do not specifically disclose wherein said cover of metal comprises an anodized aluminum cover with an antimicrobial or biocidal coating on the outer surface thereof.
However, at least Hodges (US Pat. No. 8,900,716) discloses a cover of metal comprises an anodized aluminum cover with an antimicrobial or biocidal coating on the outer surface thereof (HODGES (US PAT. NO. 8,900,716): line 36 of column 1 to line 10 of column 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the anodized aluminum with an antimicrobial or biocidal coating as in Hodges (US Pat. No. 8,900,716) with the cover of Egizi (US Pub. No. 2007/0267828) or Foil-Tac GMBH (DE 20 2020 102 495), since it was known to provide such metal coverings and since it would have provided a reusable cover material with integrated antimicrobial or biocidal properties.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGIZI (US PUB. NO. 2007/0267828) or FOIL-TAC GMBH (DE 20 2020 102 495) in view of HODGES (US PAT. NO. 8,900,716) and further in view of Trinder (US Pat. No. 10,166,158).
Regarding claim 6, Egizi (US Pub. No. 2007/0267828) or Foil-Tac GMBH (DE 20 2020 102 495) in view of Hodges (US Pat. No. 8,900,716) does not teach wherein said aluminum cover comprises first and second components, and mechanically interlocking or inter-engaging elements which hold said first and second components securely together and engaging said compression foam.
However, at least Trinder (US Pat. No. 10,166,158) discloses first (TRINDER (US PAT. NO. 10,166,158): 12) and second (TRINDER (US PAT. NO. 10,166,158): 14) cover components, and wherein each of the components includes respective mechanically interlocking (TRINDER (US PAT. NO. 10,166,158): 16, 122 with 166, 142 with 166, line 26 of column 4 to line 37 of column 5) or inter­engaging (TRINDER (US PAT. NO. 10,166,158): 16, 121 and 123 with 141, 122 with 166, 142 with 166, line 30 of column 3 to line 25 of column 4) elements, and so that when installed, the first and second components are securely held together and engage said compression foam.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the interlocking feature of Trinder (US Pat. No. 10,166,158) with the device as discussed above, since it would have provided a simple, secure, and reusable attaching structure.
Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EGIZI (US PUB. NO. 2007/0267828) or FOIL-TAC GMBH (DE 20 2020 102 495) in view of at least one of Ruana (US Pat No. 6,854,163), Hodges (US Pat. No. 8,900,716), Trinder (US Pat. No. 10,166,158) (as applied to the related claim above).
Regarding claim 8, the references above make obvious A combination: an existing handle or railing having an outer surface; a compression foam component adhesively secured to said existing handle or railing outer surface; and a metal cover for said compression foam, said cover having an outer surface for engagement by a user, said outer surface having pathogen-eliminating properties (see discussion of claims 1, 3 and 4 above).
Regarding claim 9, the references above make obvious wherein said existing handle or railing comprises a shopping cart handle wherein said metal cover comprises anodized 30 aluminum with an antimicrobial or biocidal coating on the outer surface thereof (see discussion of claim 2 above).
Regarding claim 10, the references above make obvious wherein said metal cover comprises anodized aluminum with an antimicrobial or biocidal coating on the outer surface thereof (see discussion of claim 5 above).
Regarding claim 11, the references above make obvious wherein said cover comprises two components with interlocking or inter-engaging elements to hold them together (see discussion of claim 6 above).
Regarding claim 12, the references above make obvious wherein said cover comprises a single component crimped at one or more locations thereof to securely hold it in contact with said compression foam (at least claim 6 above as best understood in view of indefiniteness noted above).
Regarding claim 13, the references above make obvious wherein said compression foam comprises a high or medium compression foam selected from the group consisting essentially of polyurethane, polyethylene, and neoprene foam, and combinations thereof, with a density of about 2 -40 Ibs/ft cubed and which requires a pressure of about 4-15 psi to compress it 25%; and wherein said adhesive comprises an acrylic and/or silicone adhesive (see discussion of claim 7 above).
Regarding claims 14-20, the references above make obvious A method for retrofitting a sturdy sanitary cover on an existing handle or railing comprising: a) at least partially covering the existing handle or railing with a stability-enhancing element; and then b) jacketing the stability-enhancing element with a metal cover having an outer surface with pathogen-eliminating properties; wherein a) is practiced by adhesively securing a compression foam to the existing handle or railing; wherein b) is practiced utilizing an anodized aluminum cover with an outer coating of antimicrobial or biocidal material; wherein b) is practiced utilizing an anodized aluminum cover with an outer coating of antimicrobial or biocidal material; wherein b) is further practiced by interlocking together or inter-engaging two components of the cover so that they are in secure contact with each other and the stability-enhancing element; wherein b) is further practiced by tightly crimping a sleeve of aluminum into contact with the stability-enhancing element; wherein a) and b) are practiced on a shopping cart handle as the existing handle or railing (see discussion of claims 1-13 above). It is noted that the references in the combination do not specifically recite the method steps as claimed. However, the method steps are obvious in view of the structure as combined above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the combination of references perform the claimed method steps, since the combination of prior art devices, in the disclosed normal and usual operation thereof, would necessarily perform the method claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose handle covers comprising features of the claims and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618